         Case 4:20-cv-02293 Document 5 Filed on 07/20/20 in TXSD Page 1 of 5
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 20, 2020
                           UNITED STATES DISTRICT COURT                        David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ANTHONY ANTWON BEN,                           §
TDCJ #01448161,                               §
                                              §
           Petitioner,                        §
VS.                                           § CIVIL ACTION NO. 4:20-2293
                                              §
LORIE DAVIS,                                  §
                                              §
           Respondent.                        §

                         MEMORANDUM OPINION AND ORDER

         Petitioner Anthony Antwon Ben is an inmate in the Texas Department of Criminal

Justice–Correctional Institutions Division (“TDCJ”). He filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254 to challenge a prison disciplinary proceeding (Dkt.

1). After reviewing all of the pleadings under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts, the Court concludes that this case must

be dismissed for reasons set forth below.

I.       BACKGROUND

         Ben is serving a life sentence in connection with two Harris County convictions

for aggravated robbery with a deadly weapon, Cases No. 1070417 and 1069780 (Dkt. 1,

at 2).     See Offender Information Details, available at https://offender.tdcj.texas.gov/

OffenderSearch/index.jsp (last visited July 17, 2020). His petition does not challenge his

conviction or sentence. Rather, he seeks relief from a disciplinary conviction at the

Telford Unit on September 10, 2019, in disciplinary case number 20190317476 (Dkt. 1,



1/5
      Case 4:20-cv-02293 Document 5 Filed on 07/20/20 in TXSD Page 2 of 5




at 5). Ben was punished by a reduction in custody status, a 45-day cell restriction, and a

45-day recreation restriction (id.).   He states that he is not eligible for release on

mandatory supervision and did not lose previously earned good-time credits (id.). He

also states that he appealed the conviction through TDCJ’s two-step administrative

grievance procedure (id. at 5-6). He alleges that the disciplinary proceedings violated his

due process rights (id. at 6-7).

II.    PRISON DISCIPLINARY PROCEEDINGS

       This Court may hear Ben’s petition because he filed the petition when incarcerated

at the Jester III Unit in Fort Bend County, which is within the boundaries of the Houston

Division of the Southern District of Texas. See 28 U.S.C. § 2241(d); 28 U.S.C. §

124(b)(2); Wadsworth v. Johnson, 235 F.3d 959, 961 (5th Cir. 2000).

       An inmate’s rights in the prison disciplinary setting are governed by the Due

Process Clause of the Fourteenth Amendment to the United States Constitution. See

Wolff v. McDonnell, 418 U.S. 539, 557 (1974). Prisoners charged with institutional rules

violations are entitled to rights under the Due Process Clause only when the disciplinary

action may result in a sanction that will infringe upon a constitutionally protected liberty

interest. See Sandin v. Conner, 515 U.S. 472 (1995); Toney v. Owens, 779 F.3d 330, 336

(5th Cir. 2015). A Texas prisoner cannot demonstrate a due process violation in the

prison disciplinary context without first satisfying the following criteria: (1) he must be

eligible for early release on the form of parole known as mandatory supervision; and (2)




2/5
       Case 4:20-cv-02293 Document 5 Filed on 07/20/20 in TXSD Page 3 of 5




the disciplinary conviction at issue must have resulted in a loss of previously earned

good-time credit. See Malchi v. Thaler, 211 F.3d 953, 957-58 (5th Cir. 2000).

       Ben cannot demonstrate a constitutional violation in this case because, as he

admits in his petition, he is ineligible for mandatory supervision (Dkt. 1, at 5). Texas

inmates serving a life sentence are not eligible for release under the Texas mandatory

supervision statute and have no constitutionally protected interest in any loss of accrued

good-time credits. See Arnold v. Cockrell, 306 F.3d 277 (5th Cir. 2002); Ex parte

Franks, 71 S.W.3d 327 (Tex. Crim. App. 2001). This is fatal to his claims. Only those

Texas inmates who are eligible for early release on mandatory supervision have a

protected liberty interest in their previously earned good time credit.      See Malchi, 211

F.3d at 957-58. In addition, Ben cannot demonstrate a constitutional violation because he

did not lose previously earned good-time credits. See id.

       Ben’s habeas corpus petition must be dismissed for failure to state a claim upon

which relief may be granted.

III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.




3/5
      Case 4:20-cv-02293 Document 5 Filed on 07/20/20 in TXSD Page 4 of 5




       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes

that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION AND ORDER

       Based on the foregoing, the Court ORDERS as follows:



4/5
      Case 4:20-cv-02293 Document 5 Filed on 07/20/20 in TXSD Page 5 of 5




      1.     The relief sought in the federal habeas corpus petition (Dkt. 1) filed by

             Anthony Antwon Ben is DENIED and this case is DISMISSED with

             prejudice.

      2.     All pending motions, if any, are DENIED as moot.

      3.     A certificate of appealability is DENIED.

      The Clerk will provide a copy of this order to the parties.

      SIGNED at Houston, Texas, this 20th day of July, 2020.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




5/5
